


Exhibit 10.12

 

AWARD CERTIFICATE

 

for

 

{Employee Name}

 

PERFORMANCE CASH UNIT AWARD

(2011-2013 Award Period)

 

Award Date:          {award date}

 

Performance Period:  January 1, 2011 through December 31, 2013

 

Award Value (at Target):  ${employee amount}

 

Performance Matrix:

 

Payout
Percentage

 

Average Annual
Adjusted EPS
Growth Rate
(50% weighting)

 

Average Annual
Adjusted Return on
Equity
(50% weighting)

0

%

 

 

 

50

%

 

 

 

100

%

 

 

 

150

%

 

 

 

200

%

 

 

 

 

TSR Adjustment Matrix:

 

Potential TSR Adjustment

 

Relative TSR
Performance 2011 - 2013 *

+25 percentage points adjustment to payout percentage

 

75th Percentile or higher

No adjustment

 

Median

-25 percentage points adjustment to payout percentage

 

25th Percentile or lower

 

--------------------------------------------------------------------------------

* As compared to the TSR for S&P Financials over the Performance Period of
2011-2013. The

percentage point adjustment will be interpolated for percentiles between the
25th and 75th percentile.

 

This Performance Cash Unit (“PCU”) Award is subject to the terms and conditions
set forth in this Award Certificate, the Ameriprise Financial 2005 Incentive
Compensation Plan (the “Plan”), the Ameriprise Financial Long-Term Incentive
Award Program Guide (the “Guide”), including the Detrimental Conduct Provisions
attached thereto, and the Ameriprise Financial PCU Supplement (the
“Supplement”). Copies of the Plan, the Guide and the Supplement are available on
Inside. This PCU Award provides for a cash payment to you on or about March 31,
2014 of 0% to 200% of the Award Value (at Target) set forth above, depending on
the performance of the Company and the application of the Performance Matrix and
TSR Adjustment Matrix above. The maximum that the TSR Adjustment Matrix can add
to or subtract from the results of the Performance Matrix is 25 percentage
points, and the PCU Payout cannot exceed the maximum of 200% of the Award Value
(at Target) set forth above. All terms and provisions of the Plan, the Guide and
the Supplement, as the same may be amended from time to time, are incorporated
and made part of this Award Certificate. If any provision of this Award
Certificate is in conflict with the terms of the Plan, the Guide or the
Supplement, then the terms of the Plan, the Guide or the Supplement, as
applicable, shall govern. All capitalized terms used in this Award Certificate
and not defined herein shall have the meanings assigned to them in the Plan, the
Guide or the Supplement.

 

This PCU Award may not be assigned, sold, pledged, hypothecated, transferred or
otherwise disposed of in any manner other than as provided in this Award
Certificate, the Plan, the Guide or the Supplement, and subject to any
rules adopted by the Company from time to time.

 

Except as otherwise provided in the Plan, the Guide or the Supplement, this PCU
Award is conditioned on your continuous employment with the Company through the
date of payment. The granting of this PCU Award, or any prior or future award,
is neither a contract nor a guarantee of continued employment; the continuation
of your employment is and always will be at the discretion of the Company. The
granting of this PCU Award is a one-time discretionary act and it does not
impose any obligation on the Company to offer future awards of any amount or
nature. The continuation of the Plan and the grant of future awards is a
voluntary act completely within the discretion of the Company, and the Plan is
subject to termination at any time.

 

--------------------------------------------------------------------------------
